Citation Nr: 0611288	
Decision Date: 04/20/06    Archive Date: 04/26/06	

DOCKET NO.  04-16 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
10 percent for a scar on the middle finger of the right hand. 

2.  Entitlement to an initial compensable evaluation for the 
residuals of fracture of the third metacarpal of the right 
hand. 

3.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability.


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from May 1978 to May 1986.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  

For reasons which will become apparent, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify you if further action is 
required on your part.


REMAND

In a rating decision of September 2002, the RO granted 
service connection for a scar on the middle finger of the 
right hand and the residuals of fracture of the right third 
metacarpal, each evaluated as 10 percent disabling, effective 
from January 29, 2002, the date of receipt of the veteran's 
claim.  That same rating decision denied entitlement to a 
total disability rating based upon individual 
unemployability.  

The veteran subsequently voiced his disagreement with the 
aforementioned denial of benefits, with the result that, in 
March 2004, there was issued a Statement of the Case.  At 
that same time, the RO proposed to reduce the veteran's 
10 percent evaluation for a scar of the middle finger of the 
right hand to zero percent, based on findings noted on a 
December 2003 VA examination.  That proposed reduction was 
effectuated by a subsequent rating decision in July 2004.  In 
a rating decision of May 2005, the RO effectively "restored" 
the veteran's previous 10 percent evaluation for a scar of 
the middle finger of the right hand.  However, the effective 
date established for the restoration of the veteran's 
previous 10 percent evaluation was April 25, 2005, the date 
of a private medical examination which once again noted the 
presence of a painful scar on the middle finger of the 
veteran's right hand.

The Board observes that, in correspondence of May 2005, the 
veteran indicated that he would "like to appear before the 
Board of Veterans' Appeals."  Given the veteran's current 
state of health, and the fact that he now resides in 
Amsterdam, New York, the Board is of the opinion that this 
may reasonably be construed as a request for either a 
videoconference or travel board hearing before a member of 
the Board at the New York Regional Office.  Accordingly, the 
case is REMANDED to the RO for the following action:

The RO should take appropriate action to 
schedule the veteran for either a 
videoconference or travel board hearing 
before a member of the Board at the RO in 
New York, New York.  A copy of the letter 
scheduling the veteran for that hearing 
should be included in the veteran's 
claims folder.

Following completion of the above action, the veteran's 
claims folder, if in order, should be returned to the Board 
for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

